Citation Nr: 1647585	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-07 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for residuals of laparoscopic appendectomy, to include right hemicolectomy and direct loop ileostomy.

2.  Entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for ventral hernia, post-operative.

4.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to a heart disability.

5.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for dizziness, alternatively claimed as secondary to service-connected right lower extremity sensory neuropathy and the associated medications.

7.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for memory loss.

8.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1980.

The issues of entitlement to service connection for depression, to include as secondary to left peroneal palsy, with complete left foot drop; compensation benefits under 38 U.S.C.A. § 1151 for ventral hernia, post-operative; compensation benefits under 38 U.S.C.A. § 1151 for erectile dysfunction, to include as secondary to heart disability; and entitlement to TDIU, come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

With respect to the issues of entitlement to compensation benefits under 38 U.S.C.A. § 1151for dizziness, alternatively claimed as secondary to service-connected right lower extremity sensory neuropathy and the associated medications, and entitlement to compensation benefits under 38 U.S.C.A. § 1151 for memory loss, these matters come before the Board on appeal from a March 2010 rating decision by the RO.

The issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities, comes before the Board following a January 2012 rating decision by the RO.  This matter was before the Board in March 2014, at which time it was remanded in order for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case and provide the Veteran the opportunity to perfect an appeal.  In June 2014, the AOJ issued a statement of the case, after which the Veteran perfected an appeal.

The remaining issues were also before the Board in March 2014, at which time they were remanded for additional development.  After the issuance of a July 2014 supplemental statement of the case, these matters have been remitted to the Board for further appellate review.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

In the March 2014 remand, the Board remanded the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities, in order for the AOJ to issue a statement of the case and provide the Veteran the opportunity to perfect an appeal.  See Manlicon v. West, 12 Vet. App. 238, 240-1 (199).  After the AOJ issued a June 2014 statement of the case, the Veteran timely submitted a substantive appeal (VA Form 9) that same month.  Therein, the Veteran indicated that he wanted a Board hearing.

In December 2013, the Veteran testified at a hearing with the undersigned Veterans law Judge; however, the issue of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities, was not discussed.  As such, the Board finds that this claim must be remanded to the RO in order to provide the Veteran with the requested hearing.

In his June 2014 substantive appeal, the Veteran asserted that he experienced heart disability prior to the April 27, 2007 colonoscopy and, because of his heart disability, he should not have been a candidate for the colonoscopy or subsequent surgeries.  In effect, the Veteran is asserting that undergoing the April 27, 2007 colonoscopy, the April 28, 2007 laparoscopic appendectomy, or the subsequent surgeries, constituted carelessness, negligence, or lack of proper skill, or error in judgment, or similar instance of fault in providing of care.  But for these surgeries, the claimed disabilities would not have occurred.  Consequently, the Board finds that the remaining claims are inextricably intertwined with this claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 for heart disability, alternatively claimed as secondary to service-connected disabilities.  Thus, these claims must be remanded for contemporaneous consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing in accordance with applicable procedures as established by  38 C.F.R. § 20.704 (2016).  If the Veteran no longer desires a hearing before the Board in this matter, he must promptly notify the RO.  38 C.F.R. § 20.702(e) (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

